Exhibit EXECUTION VERSION SHARE EXCHANGEAGREEMENT THIS SHARE EXCHANGE AGREEMENT, dated as of the 13th day of October, 2009, is made by and among BLACKBIRD CORPORATION, a Florida corporation (“Blackbird”); RAPID LINK, INCORPORATED, a Delaware corporation (“Rapid Link”); the principal Blackbird stockholders identified on the signature page hereto (the “Principal Blackbird Stockholders”); and the principal Rapid Link stockholders identified on the signature page hereto (the “Principal Rapid Link Stockholders”). RECITALS: A.Rapid Link, through its operating subsidiaries, operates facilities-based, communications businesses providing voice and data services to small and medium sized businesses, as well as individual consumers, and also sells foreign and domestic termination of voice traffic into the wholesale market (collectively, the “Business”). B.Rapid Link desires to acquireall of the issued and outstanding shares of Blackbird capital stock (the “Blackbird Capital Stock”) in exchange for an aggregate of 520,000,000 shares of newly-issued common stock, par value $0.001 per share, of Rapid Link (the “Rapid Link Common Stock”), representing 80% of the outstanding Rapid Link Common Stock giving effect to such issuance and the transactions contemplated hereby, and all of the holders of Blackbird Capital Stock (the “Blackbird Stockholders”) desire to exchange all of their beneficially owned shares of Blackbird Capital Stock for shares of Rapid Link Common Stock in the amount set forth herein.All holders of Blackbird options, warrants and convertible debt, if any, desire to exchange all of their Blackbird securities for an equivalent type and number of Rapid Link equity securities; provided that no more than 520,000,000 Rapid Link shares shall be issued to Blackbird shareholders and reserved for issuance upon exercise or conversion of Rapid Link derivative securities granted upon exchange for such Blackbird securities, except as otherwise provided herein.No additional shares will be issued. C.The respective Boards of Directors of Rapid Link and Blackbird have each approved and adopted this Agreement and the transactions contemplated hereby, all upon the terms and subject to the conditions set forth herein. D.Concurrently with the execution and delivery of this Agreement, as a condition and inducement to the willingness of Blackbird and the Principal Blackbird Stockholders to enter into this Agreement, Blackbird and Rapid Link have entered into a management agreementsubstantially in the form attached as ExhibitA hereto (the “Management Agreement”). NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein, the parties, intending legally to be bound, agree as follows: AGREEMENT Article 1.Share Exchange 1.1Definitions.A list of defined terms is set forth in Schedule 1.1 attached hereto. 1.2Basic Transaction.On the terms and subject to the conditions set forth in this Agreement, at the Closing, Rapid Link shall acquire all of the issued and outstanding shares of Blackbird Capital Stock in exchange for the amount of shares of Rapid Link Common Stock described herein, and Blackbird will become a wholly-owned subsidiary of Rapid Link (the “Share Exchange”). 1.3Exchange of Shares. (a)At the Closing, Rapid Link will cause to be issued and held for delivery to the Blackbird Shareholders or their designees, stock certificates representing an aggregate of 520,000,000 shares of Rapid Link Common Stock, representing 80% of the outstanding Rapid Link Common Stock giving effect to such issuance and the transactions contemplated hereby, (but excluding any outstanding Rapid Link equity securities issued to Blackbird’s directors, officers or Blackbird Stockholders or their Affiliates at or immediately prior to Closing in exchange for any Blackbird options, warrants and convertible debt, if any) in exchange for all of the issued and outstanding shares of Blackbird Capital Stock, which shares will be delivered to Rapid Link at the Closing. (b)The shares of Rapid Link Common Stock to be issued pursuant to paragraph (a) of this Section 1.3 will be authorized, but theretofore unissued, shares of Rapid Link Common Stock, and will be issued to the Blackbird Stockholders or as directed thereby as set forth in Schedule 1.3(b) hereto. (c)All shares of Rapid Link Common Stock to be issued pursuant hereto shall be deemed “restricted securities” as defined in paragraph (a) of Rule 144 under the Securities Act, and the Blackbird Stockholders will represent in writing that they are acquiring such shares for investment purposes only and without the intent to make a further distribution of such shares.All shares of Rapid Link Common Stock to be issued under the terms of this Agreement shall be issued pursuant to an exemption from the registration requirements of the Securities Act, under Section 4(2) of the Securities Act and the rules and regulations promulgated thereunder.Certificates representing the shares of Rapid Link Common Stock to be issued hereunder shall bear a restrictive legend in substantially the following form: THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE REGISTRATION PROVISIONS OF SUCH ACT OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION PROVISIONS, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF RAPID LINK. 1.4Rights to Acquire Rapid Link Common Stock. (a)Subject to paragraph (c) below, on or prior to the Closing Date, Rapid Link shall use its commercially reasonable efforts to terminate and cancel all outstanding Derivative Securities including, without limitation, any such Derivative Securities or other derivatives held by any of the following: (i) the Principal Rapid Link Stockholders, (ii) all employees of Rapid Link and its subsidiaries, and (iii) any other lender of Rapid Link except for such equity securities set forth in Schedule 1.4.From and after the Closing Date, other than as expressly set forth in this Section1.4, no holder of any Derivative Securities shall have any rights in respect thereof. 2 (b)Rapid Link shall take all actions prior to or as of the Closing Date that are necessary to the effect that any plan, program or arrangement with any current or former employee, officer, director or consultant providing for the issuance or grant of any interest in respect of the capital stock of Rapid Link shall terminate as of the Closing Date. Rapid Link shall exercise commercially reasonable efforts to ensure that following the Closing Date no current or former employee, officer, director or consultant shall have any option to acquire any Rapid Link Common Stock or any other equity interest in Rapid Link under any plan, program or arrangement maintained by Rapid Link. (c)Notwithstanding the foregoing, the Derivative Securities listed on Schedule 1.4 shall remain outstanding subject to the respective terms and conditions of the instruments governing such Derivative Securities, as may be modified hereby. 1.5Transfer of Certain Telenational Assets and Liabilities.Simultaneously with the Closing, all assets of Telenational necessary to conduct the Core Business (the “Telenational Assets”) along with certain liabilities of Telenational shall be transferred to a wholly-owned Affiliate of Rapid Link.Attached as
